Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the claimed invention is directed towards the prediction of a user path through linked webpages within a website. The claimed invention recites the steps of generating a link graph including nodes and links wherein each link is associated with a weight. The invention further generates a threshold value for the weights based on a desired computational expense or accuracy and eliminates links below the threshold. The invention then accesses the historical data for a particular user and generates an expected path through the link graph based on the ratio of weights between nodes.
The Examiner notes as discussed in Parent Application 15/280,738, the combination of Bernstein et al. (US 20090327424), Perlegos et al. (US 20140282541 A1), and Gao et al. (US 20100076910 A1) fails to teach or suggest the concept of eliminating the links of a link graph based on a desired accuracy and computation expense and the expected path to be predicted based on a ratio of the weights.
The Examiner further notes the following references:
Zadeh (US 8311973 B1), which talks about information reliability, including the concept of accounting for computing cost and accuracy information. Although Zadeh discusses these concepts, Zadeh does not teach or suggest the particular application including the calculation of a threshold based on computing cost or accuracy.
Young (US 20120284340 A1), which talks about social media analysis including the concept of analyzing relationships between different contents and deleting links based on weight. Although Young discusses this concept, Young does not teach or suggest the weights to be based on the computing cost or accuracy but rather based on the content itself through words and phrases.
Upon further search and consideration, while references discuss concepts such as analyzing computational expense, accuracy, and path prediction, no references, alone or in combination teaches or suggests the generation of the threshold or the path prediction based on the weight ratios as currently claimed. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.
Furthermore, the Examiner notes the claimed invention is patent eligible for the same rational as discussed in Parent Application 15/280,738, wherein the concept of utilizing a threshold based on computational expense and accuracy integrate the claims into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622